Citation Nr: 1624090	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Board remanded this case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDINGS OF FACT

Other than acoustic trauma, there was no event, disease, or injury manifesting a hearing loss disability or tinnitus during active service, symptoms of a hearing loss disability and tinnitus were not chronic in service, symptoms of a hearing loss disability and tinnitus have not been chronic since service separation, hearing loss and tinnitus did not manifest to a compensable degree during or within one year of active service, the evidence does not demonstrate a current right ear hearing loss disability, and there is no medical nexus between the current hearing loss disability or tinnitus and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates current diagnoses of hearing loss and tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability or tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss and tinnitus are related to active service.  In this case, acoustic trauma during active service is conceded.  The Veteran served in Vietnam from January 1967 to December 1967, and his military occupational specialty (MOS) was combat engineer; as such, he was frequently exposed to the noise of artillery.  He avers that he first noticed tinnitus during active service, and that his current hearing loss was caused by acoustic trauma during active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than acoustic trauma) manifesting a hearing loss disability or tinnitus during active service, that the preponderance of the evidence demonstrates that symptoms of a hearing loss disability and tinnitus were not chronic in service, and that the preponderance of the evidence demonstrates that the Veteran's currently claimed right ear hearing loss does not meet the definition of a hearing loss disability as required by 38 C.F.R. § 3.385, including during active service.  

At the May 1968 separation examination, an audiogram revealed puretone thresholds of zero decibels in both ears at the test frequencies of 500, 1000, 2000, and 4000 Hz, and the Veteran checked "no" next to "hearing loss" on his Report of Medical History.  There was no notation of hearing loss or tinnitus symptoms, and he was assigned a "1" for hearing and ears on his Physical Profile, indicating no problems with his hearing.    

His service personnel records also include a July 1968 Physical and Mental Status on Release from Active Service, completed just prior to separation, that indicates that the "1" assigned for hearing and ears on his Physical Profile was continued, providing highly probative evidence against the current claim that he experienced chronic symptoms of hearing loss and tinnitus during active service.  

In sum, the Veteran's service treatment records are entirely negative for any complaints, reports, symptoms, findings, treatment, or diagnosis of hearing loss or tinnitus, and do not demonstrate right ear hearing loss that meets the definition of a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385. 
  
For these reasons, the Board finds that the weight of the evidence is against a finding that a hearing loss disability and tinnitus manifested during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous or recurrent since separation from active service in July 1968.  As noted above, the May 1968 separation examination report is negative for any report or finding of hearing loss or tinnitus.  

Following separation from service in July 1968, the evidence of record does not show any complaints, diagnosis, or treatment for hearing loss or tinnitus until April 2009, when the Veteran filed his claim for service connection for hearing loss and tinnitus.  

The first documentation of a left ear hearing loss disability that meets the definition of a hearing loss disability under VA regulations was at the April 2010 VA audiological examination.  An audiogram revealed puretone thresholds of 30, 25, 25, 25, and 30 decibels in the right ear, and 30, 25, 25, 40, and 55 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 94 percent in the right ear, and 84 percent in the left ear.  A right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, was not demonstrated.  

The Veteran was afforded another VA examination in February 2014, at which an audiogram revealed puretone thresholds of 25, 25, 25, 35, and 35 decibels in the right ear, and 30, 25, 25, 45, and 55 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech discrimination was 96 percent in right ear and 98 percent in the left ear.  Again, a right ear hearing loss disability was not demonstrated, and there is no indication that any other audiograms have been conducted.     

In sum, there is no medical evidence of record that demonstrates a current right ear hearing loss disability under VA regulations.  

Regarding the Veteran's statements that he has a right ear hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed right ear hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of current hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for right ear hearing loss must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

In any case, even if a right ear hearing loss disability was demonstrated by the evidence of record, as stated above, the weight of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been chronic since service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for more than 40 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss or tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hearing loss and tinnitus have not been chronic since service separation includes the Veteran's own history of symptoms for the claimed conditions provided during his VA examinations.  For instance, at the April 2010 VA examination, he told the examiner that he first noticed his hearing loss in the middle to late 1980s, placing inception of the hearing loss symptoms still nearly 20 years after service separation.  Moreover, at the February 2014 VA examination, he reported that he first noticed difficulty understanding conversations and ringing in his ears five years prior, again placing inception of hearing loss and tinnitus symptoms 40 years after service separation, by the Veteran's own history.  

His statements at the 2010 and 2014 VA examinations, provided for the specific purpose of determining the etiology of his hearing loss and tinnitus disabilities, provide highly probative evidence against a finding that symptoms of either hearing loss or tinnitus have been chronic since service separation, since it is presumed he would provide an accurate history of his symptoms in order to determine whether his claimed disorders are related to his active service.    

The Board also finds that the preponderance of the evidence demonstrates that left ear hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260.  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of hearing loss or tinnitus until 2009.  For these reasons, the Board finds that left ear hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hearing loss and tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic hearing loss and tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the May 1968 separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of hearing loss or tinnitus; the history of symptoms of hearing loss and tinnitus provided by the Veteran at the 2010 and 2014 VA examinations, as outlined above; and the lack of any documentation of reports or treatment for a hearing loss or tinnitus until at least 2009.  

As such, the Board does not find that the evidence sufficiently supports chronic left hearing loss or tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's statements that he experienced tinnitus symptoms immediately after active service, and that he believes that his current left ear hearing loss and tinnitus are related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA examiner in February 2014 is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, his etiology opinion is afforded more weight.

Here, as noted above, the Veteran was afforded a VA examination in February 2014.  He reported that, during active service, he experienced exposure to excessive noise in the form of trucks and aircraft without the use of hearing protection.  Following service separation, the Veteran stated he worked in fabrication at a wood laminate company for approximately one year, and then as a machinist for 40 to 45 years with intermittent exposure to occupational noise with the use of hearing protection.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not related to active service.  The examiner cited to literature concerning the etiology of noise-induced hearing loss and the normal hearing bilaterally at entrance into and exit from the military, in combination with the literature indicating there is no evidence to support noise-induced hearing loss developing so many years after exposure to noise.  The VA examiner opined that the Veteran's current hearing loss and tinnitus were not caused by or a result of noise exposure during military service.  In coming to this conclusion, the examiner noted the history of tinnitus beginning five years prior, or 41 years following service separation, in his rationale.  There are no contrary competent nexus opinions of record.  

The Board acknowledges the December 2010 letter from the Veteran's representative, in which he asserts that there is literature contrary to that cited by the VA examiner, which supports the Veteran's claim in that it concluded that the military has not provided hearing examinations sufficient to assess noise-induced hearing loss.  However, the denial of service connection in this case is not based solely on the Veteran's normal hearing at the time of separation, but on many other factors, as discussed in detail above.  Moreover, the Board reiterates that no medical opinion, specific to the Veteran's circumstances, has been submitted contrary to VA audiological medical opinion discussed above.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left ear hearing loss disability or tinnitus and his military service, including no credible evidence of chronic symptoms of left ear hearing loss or tinnitus during active service, chronic symptomatology of left ear hearing loss or tinnitus following service separation, a current right ear hearing loss disability, or competent medical evidence establishing a link between the Veteran's bilateral hearing loss or tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hearing impairment and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of an April 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, a VA opinion, and the Veteran's statements.  

As discussed above, a VA examination and opinion was obtained in February 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.  The Board finds that the 2014 VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, and an examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in this case has been met.  38 C.F.R. § 3.159(c)(4).  The 2014 VA examination also satisfied the Board's December 2013 remand directives.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


